DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 09/09/2022 in which claims 1, 3, 5-7, 12, 13, 15, 17, and 20, were amended.  Claims 2, 10, 11, and 14, have been cancelled.  New claims 21-24 have been added. Currently, claims 1, 3-9, 12, 13, and 15-24, are pending for examination in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 13, 15, 16, 20, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macoviak et al. (USPN 6,508,777).
[Claims 1, 6, 13, 20, and 21] Macoviak teaches a system and method of using an extracorporeal blood oxygenation system (figure 38, item 3800; column 37, lines 53-64) comprising: 
a drainage cannula (figure 38, items 3899/3897) configured for insertion into a vasculature of a patient (figure 38; column 38, lines 25-31); 
a blood pump (figure 38, item 3857) fluidly connected to the drainage cannula (figure 38, items 3899/3897) and configured to draw blood from the patient via the drainage cannula (column 38, lines 25-46); 
an oxygenator (figure 38; “oxygenator”) in fluid communication with the blood pump and configured to receive blood from the blood pump (column 38, lines 25-46); 
an infusion cannula (figure 38, items 3802/3820) configured for insertion into the vasculature of the patient (column 37, lines 65-67; column 38, lines 1-24), the infusion cannula comprising: 
a main tube (figure 38, item 3820) having a proximal end, a distal end, and a tubular sidewall extending between the proximal end and the distal end (figure 38; column 37, lines 65-67; column 38, lines 1-24); and 
an expandable balloon (figure 38, items 3807/3808) extending only partially around a circumference of the sidewall (the examiner notes, without further limitation or explicit definition, the term “circumference” need not necessarily define a circle, nor exist in a plane perpendicular to the longitudinal axis), 
wherein the expandable balloon (the expandable balloon would inherently be either compliant or noncompliant) (figure 38, items 3807/3808) is configured to extend radially outward from the sidewall to engage an inner wall of the vasculature of the patient (figure 38) (“The expandable shunt conduit 3802 is inserted into the patient's aorta in a collapsed state and is expanded within the aortic arch when the inflated upstream sealing member 3808 is positioned between the aortic valve and the brachiocephalic artery and the inflated downstream sealing member 3807 positioned downstream of the left subclavian artery creating a fluid channel shunt conduit 3812.”), such that blood is permitted to flow along an outer surface of the sidewall from proximal of the expandable (extendable) member to distal of the expandable (extendable) member (via the shunt conduit, as best shown in figure 37, item 3612) (figure 38; column 37, lines 65-67; column 38, lines 1-24), 
wherein the sidewall defines an aperture (figure 38, item 3826) located between the proximal end and the distal end of the main tube (exposed exterior surface of the sidewall between proximal/distal ends of the extendable member) (figure 38; column 38, lines 19-24), 
wherein the proximal end of the infusion cannula (figure 38, items 3802/3820) is in fluid communication with the oxygenator and configured to return blood from the oxygenator to the vasculature of the patient (figure 38; column 38, lines 34-46).
[Claims 3-5, 15, and 16] Macoviak teaches the limitations of claims 1 and 13, upon which claims 3-5, 15, and 16, depend. In addition, Macoviak also teaches a liquid or gas-supplying device (at least one of a syringe or an air pump) (“a syringe or balloon inflation device”) (column 37, lines 29-33) for supplying liquid or gas to the infusion cannula (figure 38, items 3802/3820),
wherein the infusion cannula (figure 38, items 3802/3820) further comprises an inflator tube (figure 38, item 3888) in fluid communication with the liquid or gas-supplying device (via connection 3866) and with the expandable balloon (figure 38, items 3807/3808), the inflator tube extending along at least a portion of the sidewall (figure 38; column 38, lines 7-12); and
wherein the inflator tube (figure 38, item 3888) is configured to supply the liquid or gas (at least one of air, helium, and saline) (the examiner notes the “liquid or gas” is only functionally recited and is not a positively recited claim limitation; as such, the structure taught by Macoviak is fully capable of delivering “at least one of air, helium, and saline” to the balloon.) to the expandable balloon to cause expansion of the expandable balloon (figure 38; column 38, lines 7-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (USPN 6,508,777), in view of Legum et al. (PGPub 2020/0360670).
[Claims 7-9 and 17-19] Macoviak teaches the limitations of claims 1 and 13, upon which claims 7-9 and 17-19 depend. Macoviak does not specifically disclose an absorbent material at least partially filling the expandable balloon.
However, Legum teaches a catheter system utilizing an expandable balloon (“inflatable plug”) (figure 10b, item 54) which comprises an absorbent material (salt) (sodium salt-graft-poly(ethylene oxide)) (paragraph [0160]) at least partially filling the expandable balloon, wherein the absorbent material is configured to absorb water from an environment surrounding the expandable balloon (semipermeable membrane) (“the plug is made from a hydrogel or expandable material that grows when exposed to a hydrating environment. In some embodiments, the expandable material is a water swellable polymer or a superexpandable polymer”) (paragraph [0160]) to cause expansion of the expandable balloon (paragraphs [0154], [0160], [0161]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the expandable balloon taught by Macoviak, with the use of an absorbent material for balloon expansion, as taught by Legum, in order to provide an alternative, yet equivalent means, for expanding the balloon radially outward from the sidewall of the cannula. Furthermore, such a feature would allow for an automated means of expansion, as would occur upon exposure with the vasculature.

Allowable Subject Matter
Claims 12, 23, and 24, are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 12, 13, and 15-24, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/06/2022